            Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

NICHOLAS DeFOSSETT,                       )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:21-cv-94
3303 WEST AVENUE, LLC                     )
d/b/a WONDER CENTER,                      )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, NICHOLAS DeFOSSETT, by and through the undersigned

counsel, and files this, his Complaint against Defendant 3303 WEST AVENUE, LLC

d/b/a WONDER CENTER, pursuant to the Americans with Disabilities Act, 42 U.S.C. §

12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36

(“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff NICHOLAS DeFOSSETT (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in San Antonio,


                                              1
            Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 2 of 14




Texas (Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant 3303 WEST AVENUE, LLC d/b/a WONDER CENTER

(hereinafter “WONDER CENTER”) is a Texas for profit limited liability company that

transacts business in the state of Texas and within this judicial district.

       8.      WONDER CENTER may be properly served with process via its registered

agent for service, to wit: Barclay Anthony, 10010 San Pedro, Suite 650, San Antonio,

Texas 78216.

                               FACTUAL ALLEGATIONS

                                               2
             Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 3 of 14




       9.     On or about November 22, 2020, Plaintiff was a customer at “Fabito’s

Paleteria” a business located at 3303 West Avenue, San Antonio, Texas 78213,

referenced herein as the “Fabito’s.”

       10.    WONDER CENTER is the owner or co-owner of the real property and

improvements that the Fabito’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 9 miles from the Fabito’s and Property.

       12.    Plaintiff’s access to the business(es) located at 3303 West Avenue, San

Antonio, Bexar County Property Identification number 444234 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Fabito’s and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Fabito’s and Property to purchase goods

                                            3
               Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 4 of 14




and/or services.

       15.      Plaintiff travelled to the Fabito’s and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Fabito’s

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Fabito’s and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to

                                              4
              Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 5 of 14




               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Fabito’s is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.


                                              5
             Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 6 of 14




       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Fabito’s must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Fabito’s and the Property in his capacity as a customer of the Fabito’s and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Fabito’s and Property that preclude and/or limit his access to

the Fabito’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Fabito’s and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Fabito’s and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

                                             6
                Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 7 of 14




his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Fabito’s and Property that preclude and/or limit his access to

the Fabito’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Fabito’s and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Fabito’s and Property, including those specifically set forth herein, and make

the Fabito’s and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Fabito’s and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Fabito’s

and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:



                                                7
        Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 8 of 14




(i) In walking surfaces of the accessible route on the southern part of the Property

    leading from the public sidewalk have a slope in excess of 1:12 in violation of

    section 403.3 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to access the units of the Property.

(ii) The accessible ramp leading from the public sidewalk on the southern end of

    the Property has a total rise greater than six (6) inches, yet does not have

    handrails in compliance with section 505 of the 2010 ADAAG standards, this

    is a violation of section 405.8 of the 2010 ADAAG Standards. This violation

    would make it difficult for Plaintiff to access the units of the Property.

(iii)    The ground surfaces of the accessible ramp on the southern part of the

    Property have vertical rises in excess of ¼ (one quarter) inch in height, are not

    stable or slip resistant, have broken or unstable surfaces or otherwise fail to

    comply with Section 302, 303 and 405.4 of the 2010 ADAAG standards. This

    violation would make it dangerous and difficult for Plaintiff to access the units

    of the Property.

(iv)     The accessible ramp leading from the public sidewalk on the southern end

    of the Property have a cross slope in excess of 1:48 in violation of section

    405.3 of the 2010 ADAAG standards. This violation would make it dangerous

    and difficult for Plaintiff to access the units of the Property.

(v) The access aisle to the accessible parking space near Unit 3303 is not level due

    to the presence of an accessible ramp in the access aisle in violation of section

    502.4 of the 2010 ADAAG standards. This violation would make it dangerous

                                        8
        Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 9 of 14




    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(vi)     One or more accessible parking spaces and the associated access aisle near

    Unit 3303 have excessive vertical rises with heights in excess of ¼ inch, are

    not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

    ADAAG standards. This violation would make it dangerous and difficult for

    Plaintiff to exit and enter their vehicle while parked at the Property.

(vii)    The accessible ramp in front of Unit 3303 lacks finished edges or edge

    protection and is in violation of section 405.9 of the 2010 ADAAG standards.

    This violation made it difficult for Plaintiff to access the units of the Property.

(viii) The two accessible parking spaces near Unit 3303 are not adequately

    marked and is in violation of section 502.1 of the 2010 ADAAG standards.

    This violation made it difficult for Plaintiff to locate an accessible parking

    space.

(ix)     There are publicly accessible areas of the Property having accessible routes

    with clear widths below the minimum 36 (thirty-six) inch requirement as

    required by section 403.5.1 of the 2010 ADAAG standards. Specifically, in

    front of Unit 3305, due to a policy of placing tables, chairs and a bench in the

    accessible route, the accessible route lacks adequate width for a wheelchair to

    safely pass. This violation would make it dangerous and difficult for Plaintiff

    to access exterior public features of the Property.



                                        9
       Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 10 of 14




(x) Due to the policy placing tables, chairs and a bench in the accessible route in

    front of Unit 3305 causing the clear width of the accessible route to

    significantly decrease below 36 inches, there is not a single accessible route

    connecting all accessible elements, facilities and spaces on the site in violation

    of section 206.2.2 of the 2010 ADAAG Standards. This violation would make

    it difficult and dangerous for Plaintiff to access all the units of the Property.

(xi)     There is a vertical rise exceeding ¼ inch along the accessible route or path

    in front of Unit 3305 in violation of section 303.2 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access public features of the Property.

(xii)    At Fabito’s, there is not at least 5% (five percent) of the exterior dining

    surfaces provided for consumption of food or drink that comply with section

    902.2 of the 2010 ADAAG standards, requiring appropriate knee and toe

    clearance complying with section 306 of the 2010 ADAAG standards,

    positioned for a forward approach, in violation of section 226.1 of the 2010

    ADAAG standards.

(xiii) There is one accessible parking space near Unit 3313 that does not have a

    marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the accessible entrances of the Property.




                                       10
            Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 11 of 14




      (xiv) The accessible parking space near Unit 3313 is missing an identification

            sign in violation of section 502.6 of the 2010 ADAAG standards. This

            violation made it difficult for Plaintiff to locate an accessible parking space.

      (xv)     The accessible parking space near Unit 3313 is not located on an accessible

            route in violation of section 208.3.1 of the 2010 ADAAG standards. This

            violation would make it difficult for Plaintiff to exit and enter their vehicle and

            access the units of the Property from this parking space.

      (xvi) The accessible parking space in front of Huebsch Laundry is not located on

            an accessible route in violation of section 208.3.1 of the 2010 ADAAG

            standards. This violation would make it difficult for Plaintiff to exit and enter

            their vehicle and access the units of the Property from this parking space.

      (xvii) The door to the accessible entrance of Fabito’s lacks a clear minimum

            maneuvering clearance due to the improperly close proximity(closer than 60

            inches) of an exterior table to the accessible entrance in violation of section

            404.2.4.1 of the 2010 ADAAG standards. This violation made it difficult and

            dangerous for Plaintiff to access the interior of the Property.

      (xviii) Defendants fail to adhere to a policy, practice and procedure to ensure that

            all facilities are readily accessible to and usable by disabled individuals.

      32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Fabito’s and

Property.

      33.      Plaintiff requires an inspection of Fabito’s and Property in order to

                                               11
             Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 12 of 14




determine all of the discriminatory conditions present at the Fabito’s and Property in

violation of the ADA.

       34.     The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to

bring the Fabito’s and Property into compliance with the ADA.

       36.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Fabito’s and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.     Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Fabito’s and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.     Upon information and good faith belief, the Fabito’s and Property have

been altered since 2010.

       39.     In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

                                            12
             Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 13 of 14




ADA violations that exist at the Fabito’s and Property, including those alleged herein.

       41.     Plaintiff’s requested relief serves the public interest.

       42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Fabito’s and Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Fabito’s in violation of the ADA and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant from

               continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant to (i) remove the

               physical barriers to access and (ii) alter the subject Fabito’s to make it

               readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;

       (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

               expenses and costs; and

       (e)     That the Court grant such further relief as deemed just and equitable in light

               of the circumstances.

                                            Dated: February 3, 2021.

                                               13
Case 5:21-cv-00094 Document 2 Filed 02/03/21 Page 14 of 14




                          Respectfully submitted,

                          /s/ Dennis R. Kurz
                          Dennis R. Kurz
                          Attorney-in-Charge for Plaintiff
                          Texas State Bar ID No. 24068183
                          Kurz Law Group, LLC
                          4355 Cobb Parkway, Suite J-285
                          Atlanta, GA 30339
                          Tele: (404) 805-2494
                          Fax: (770) 428-5356
                          Email: dennis@kurzlawgroup.com




                            14
